
	
		III
		111th CONGRESS
		2d Session
		S. RES. 394
		IN THE SENATE OF THE UNITED STATES
		
			January 21, 2010
			Mr. Burris (for himself
			 and Mr. Durbin) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			February 1, 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Congratulating the Northwestern University
		  Feinberg School of Medicine for its 150 years of commitment to advancing
		  science and improving health.
	
	
		Whereas, on March 12, 1859, the origins of Northwestern
			 University Feinberg School of Medicine began with Drs. Hosmer A. Johnson,
			 Edmund Andrews, Ralph N. Isham, and David Rutter signing an agreement to
			 establish the medical department of Lind University, which provided the first
			 graded curriculum in a medical school in the United States;
		Whereas, on October 9, 1859, the medical school marked its
			 first session;
		Whereas, on April 26, 1864, the medical department of Lind
			 University became Chicago Medical College;
		Whereas in 1870, Chicago Medical College entered into an
			 agreement with Northwestern University to serve as the Department of Medicine
			 for the University;
		Whereas in 2002, the Northwestern University Board of
			 Trustees renamed the medical school in honor of benefactor Reuben
			 Feinberg;
		Whereas the Feinberg School of Medicine is one of the
			 pre-eminent medical schools in the Nation, producing the next generation of
			 leaders in medical and related fields through its innovative research and
			 educational programs;
		Whereas the Feinberg School of Medicine supports the
			 provision of the highest standard of clinical care by its clinical affiliates
			 for their patients;
		Whereas the Feinberg School of Medicine is cited annually
			 in national college rankings as one of the top medical schools for
			 research;
		Whereas Feinberg School of Medicine alumni are leaders in
			 their fields;
		Whereas the Feinberg School of Medicine is a leader in
			 aligning experts from various disciplines to create a collaborative research
			 enterprise that explores the fertile discovery space between disciplines;
			 and
		Whereas Feinberg School of Medicine faculty are nationally
			 and internationally prominent physicians and scientists who have an impact on
			 the most pressing medical and research issues: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the Feinberg School of
			 Medicine on the momentous occasion of its 150th anniversary, and expresses best
			 wishes for continued success;
			(2)recognizes and
			 commends the Feinberg School of Medicine for its dedication to educating world
			 class physicians and scientists, sponsoring cutting edge medical research, and
			 providing highly specialized clinical care; and
			(3)directs the
			 Secretary of the Senate to transmit an enrolled copy of this resolution to the
			 Feinberg School of Medicine for appropriate display.
			
